DETAILED ACTION
In the Non-Final Rejection mailed 10/4/2020:
Claims 1-6 and 42 were rejected.
Claims 7-41 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 3/12/2021 has been entered:
Claims 1-6 and 42 are active.
Claims 7-41 are cancelled.
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that no triggering screen is mentioned in Cohen et al. (WO 2014/181226 A2) because a triggering screen is something more specific than a triggering actuator, the examiner respectfully disagrees. Importantly, applicant only makes a generalized allegation that a triggering actuator is not a triggering screen, and does not identify what specifically a triggering screen is or how it differs from a triggering actuator. 
The examiner notes that pages 15-16 of applicant’s specification provide examples of triggering screens, stating that the triggering screen is typically used to close an electrical circuit upon penetration, but that the triggering screen may alternatively be based upon piezoelectric elements which produce a current or upon the detection of an electromagnetic field. Page 15 also states “[i]n all places herein where a triggering screen is mentioned, it will be appreciated that any other means which provide blast timing or sequencing control are included”. Comparatively, Cohen in par. 40 notes that triggering mechanisms may receive electric signals indicative of an 
The examiner further notes that Wales, Jr. (US 3893368) discloses multiple different types of triggering screens including inductive, optic, and broken circuit types, all of which appear to be disclosed in par. 40 of Cohen (sensors 1, 4, and 5). As such, further evidence exists that a triggering screen is not something much more specific than a triggering actuator/mechanism such as that disclosed by Cohen. 
Still further, Cohen in par. 40 specifically lists broken circuit type sensors as one of the types of sensors used by the triggering mechanisms. On page 15 of the written specification, applicant notes that a triggering screen from Whithner Corporation may be used (PT-0303500600MK). In the Triggering Screen Brochure from Whithner Corporation, the triggering screen identified by applicant is listed on page 8 under the “Triggering Make Screens” section. In the same brochure from Whithner Corporation, pages 2-6 list and describe Triggering Break Screens, with a break screen circuit shown on page 6. 
In response to applicant’s argument that Cohen does not disclose a triggering screen that is divided into two parts, the examiner respectfully disagrees. Cohen describes in paragraph 40 that a trigger mechanism triggers the actuator(s), and that the trigger mechanism may receive electric signals from one or more electrically based sensors. As such, it is clearly disclosed by Cohen that the triggering screen (triggering mechanism) may be divided into two triggering parts (electrically based sensors). 
In response to applicant's argument that Cohen does not disclose that the different parts of the triggering screen may be triggering according to the different approach angles of an incoming projectile, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant’s argument that Cohen may mention different triggering actuators, but does not disclose that any given module is detonated from different detonation points, the examiner respectfully disagrees. Cohen discloses the use of multiple sensors of different varieties configured to trigger multiple explosive actuators located in different positions within each armor unit and within different connected armor units, as described in par. 40 and par. 41. Additionally, in par. 35, for example, Cohen discloses that one or more charges may be placed at each of two ends of the chamber. As such, Cohen clearly discloses triggering mechanisms which can actuate explosions in different parts of an external explosive module.
In response to applicant’s argument that Cohen teaches a timing relationship between the two explosives, but teaches modules having separate triggers, while claim 42 teaches that the explosive layer and the external module are triggered by a single triggering screen, the examiner respectfully disagrees. Nowhere does claim 42 explicitly require that the triggering screen triggers the explosive layer. Instead, Claim 42 requires only that the explosive module is triggered by the triggering screen and that the explosive layer of the explosive reactive armor module and the external explosive module are timed to explode. With that in mind, par. 41 of Cohen discloses that actuator triggering, for example explosive charge detonation, may be synchronized between two or more armor units stacked on one another, such that a penetration event on an upper armor unit may trigger the actuator/explosive of an armor unit beneath it with a defined period of time from the penetration event. As such, it is clearly taught by Cohen that detonation of a lower armor 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2020 and 5/31/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (WO 2014/181226 A2), herein ‘Cohen’, which was provided in the IDS dated 4/23/2019.
Regarding claim 1, Cohen discloses reactive armor (multiple interlocking ballistic armor units or modules 100; Fig. 2; par. 31 line 1; par. 41 lines 1-2) comprising:
an explosive reactive armor module (an upper armor unit; par. 41 lines 1-6) comprising a protective cover (outer armor plate; par. 31 line 2), a first triggering screen (par. 40) behind said protective cover, and an explosive layer (one or more actuators 40; par. 38); and 
at least one explosive module (one or more actuators 40 arranged in a separate lower armor unit; par. 41 lines 1-6) placed externally to and in proximity to said reactive armor module and connected to said first triggering screen for detonation (par. 41 lines 6-10);
wherein said triggering screen is divided into at least two triggering parts (par. 40 lines 5-11), wherein each of the at least two triggering parts is triggered by a different approach angle of an incoming projectile (par. 34; par. 40 lines 5-11), and wherein each of the at least two triggering 
Regarding claim 2, Cohen discloses wherein said explosive module comprises a first shaped charge (par. 35 lines 1-4).
Regarding claim 3, Cohen discloses wherein the explosive reactive armor module comprises a second shaped charge (par. 35 lines 1-4).
Regarding claim 4, Cohen discloses wherein at least one of the first and second shaped charge comprises at least one cavity or at least one groove (see Figs. 3 and 4).
Regarding claim 5, Cohen discloses a layer of rigid particles (60; par. 30 lines 2-3), the particles arranged to form a particle cloud for disrupting an incoming jet (par. 38-39).
Regarding claim 6, Cohen discloses wherein at least some of the rigid particles in the particle layer comprise a rigid core surrounded by a less rigid shell (par. 30 lines 2-3; par. 31 lines 6-10, the less rigid shell being the liquid, gel, or other material that the solid particles or crystals are suspended within).
Regarding claim 42, Cohen discloses reactive armor (multiple interlocking ballistic armor units or modules 100; Fig. 2; par. 31 line 1; par. 41 lines 1-2) comprising:
an explosive reactive armor module (an upper armor unit; par. 41 lines 1-6) comprising a protective cover (outer armor plate; par. 31 line 2), a first triggering screen (par. 40) behind said protective cover, and an explosive layer (one or more actuators 40; par. 38); and 
at least one explosive module (one or more actuators 40 arranged in a separate lower armor unit; par. 41 lines 1-6) placed externally to and in proximity to said reactive armor module and triggered by said first triggering screen for detonation (par. 41 lines 6-10);
wherein said explosive layer and said externally placed explosive module are timed to explode so as to disrupt a primary and a secondary jet respectively of an incoming tandem round (par. 7 lines 1-4; par. 35 lines 1-7; par. 41 lines 6-10).
Conclusion
Claims 1-6 and 42 are rejected. Claims 7-41 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641